 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    MICHAEL EUGENE SCOTT,                               Case No.: 1:18-cv-01480-LJO-JLT (PC)
12                       Plaintiff,                       ORDER STRIKING PLAINTIFF’S
                                                          NOTICE AND DECLARATION
13           v.
                                                          (Docs. 54, 55)
14    D. ALBRIGHT, et al.,
15                       Defendants.
16

17          On October 9, 2019, Michael Eugene Scott filed a notice that he has exhausted all
18   administrative remedies related to the allegations underlying this action, including exhibits. (Doc.
19   54.) On October 10, 2019, Plaintiff filed a declaration about the events alleged in this action, also
20   including exhibits. (Doc. 55.)
21          As the Court stated in its First Informational Order:
22          The Court will not serve as a repository for evidence. The parties may not file
            evidence (prison, disciplinary or medical records, witness affidavits, etc.) with
23          the Court until it becomes necessary to do so in connection with a motion for
            summary judgment, trial or the Court requests otherwise. Evidence improperly
24          submitted to the Court may be stricken/returned.

25   (Doc. 20 at 3.) Plaintiff submitted similar declarations on two prior occasions, which were

26   stricken from the record. (See Docs. 30, 32, 37, 38.) Since there is nothing currently pending

27   before the Court, such as a motion, trial, or Court order requesting information or documents,

28   there is no reason for Plaintiff to submit the above notice or declaration. Furthermore, the Court
 1   notes that the deadline for motions challenging or alleging failure to exhaust administrative

 2   remedies is a deadline, in practical terms, for the defendants. That deadline has already passed.

 3   The only upcoming deadlines are (1) the discovery cutoff date, which is December 17, 2019, and

 4   (2) the deadline for filing pretrial dispositive motions, such as motions for summary judgment,

 5   which is February 18, 2020. (See Doc. 48.)

 6          Accordingly, Plaintiff’s notice filed on October 9, 2019, (Doc. 54), and declaration filed

 7   on October 10, 2019, (Doc. 55), are STRICKEN from the docket.

 8
     IT IS SO ORDERED.
 9

10      Dated:     October 26, 2019                            /s/ Jennifer L. Thurston
                                                       UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                       2
